ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_07_FR.txt. 377

OPINION DISSIDENTE DE M. KOROMA

[Traduction]

Clause facultative (paragraphe 2 de l’article 36 du Statut) — Conditions
devant obligatoirement étre satisfaites avant que la juridiction obligatoire de la
Cour puisse être invoquée — Autorité attribuée à l'arrêt rendu dans l'affaire du
Droit de passage — Non-reconnaissance et non-application par la Cour du prin-
cipe stare decisis — Article 59 du Statut — L'article 38 du Statut établit une
hiérarchie dans l'application du droit — Paragraphe 4 de l'article 36 du Statut
— Remise de la déclaration et exigence de la transmission par le Secrétaire
général — Distinction établie par rapport à l'article 78 de la convention sur le
droit des traités —Tendance du droit international en matière de communica-
tions relatives à un traité — Question de savoir si un délai est exigé, après la
remise d'une déclaration, pour que la Cour puisse être saisie — Principe de la
bonne foi — Comment il aurait dû être pris en considération par la Cour —
Condition de réciprocité — Nécessité de la mutualité et de l'égalité — Conclu-
sions relatives à l'irrecevabilité de la demande — Ne pas franchir les limites de
la phase de la compétence et de la recevabilité en abordant le fond.

Dans la réponse qu’elle a donnée à la première exception préliminaire
du Nigéria, selon laquelle la Cour n’était pas compétente pour connaître
de la requête du Cameroun, parce que les conditions préalables requises
pour que le demandeur puisse invoquer les dispositions du paragraphe 2
de Particle 36 du Statut n'étaient pas remplies, la Cour, en rejetant
l'exception, a conclu que la manière dont la requête du Cameroun avait
été présentée n’était pas contraire à l’article 36 du Statut et que son dépôt
n’avait pas davantage été opéré en violation d’un droit que le Nigéria
aurait tenu du Statut ou de sa déclaration, et que la Cour était, en tout
état de cause, compétente pour connaître de la requête du Cameroun. Ne
souscrivant absolument pas à la conclusion que la manière dont la
requête a été présentée satisfaisait aux exigences de l’article 36 du Statut,
que son dépôt n’a pas été opéré en violation des droits que le Nigéria
tient du Statut et que la Cour est compétente en tout état de cause pour
connaître de la requête du Cameroun, j'estime qu ‘il m’appartient d’expo-
ser les motifs de mon désaccord.

Selon moi, pour qu’un Etat puisse invoquer la compétence de la Cour
en vertu du paragraphe 2 de l’article 36 du Statut, deux conditions doi-
vent obligatoirement être remplies. Premièrement, il faut que l'Etat ait
déclaré reconnaître comme obligatoire de plein droit et sans convention
spéciale, à l'égard de tout autre Etat acceptant la même obligation, la
juridiction de la Cour sur tous les différends d’ordre juridique visés par
cette disposition. Deuxièmement, il faut que cette déclaration ait été
remise au Secrétaire général des Nations Unies, qui est tenu d’en trans-
mettre copie aux parties au Statut ainsi qu’au greffier de la Cour.

106
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 378

Le Nigéria, dans sa première exception préliminaire, a indiqué qu’il
avait accepté la juridiction de la Cour en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut le 14 août 1965 et avait déposé une déclaration en ce
sens auprès du Secrétaire général de l’Organisation des Nations Unies le
3 septembre 1965; que le Cameroun avait fait de même le 3 mars 1994 et
que le Secrétaire général de l'Organisation des Nations Unies avait trans-
mis des copies de sa déclaration aux parties au Statut onze mois et demi
plus tard, soit après que le Cameroun eut, le 29 mars 1994, déposé devant
la Cour sa requête introduisant la présente instance. Le Nigéria a affirmé
qu'il ne savait pas, avant d’être informé par le greffier du dépôt de la
requête du Cameroun, que cet Etat avait remis une déclaration en vertu
du paragraphe 2 de l’article 36 du Statut. Eu égard à ce qui précède, il a
fait valoir que les conditions prescrites par le paragraphe 2 de l’article 36,
lues conjointement avec sa propre déclaration, n'étaient pas remplies
lorsque le Cameroun avait déposé sa requête, autrement dit que le Came-
roun avait agi prématurément, sans satisfaire aux conditions nécessaires
pour conférer compétence à la Cour en l’espèce, et que, partant, la Cour
n’était pas compétente pour connaître de la requête.

Comme je l’ai dit plus haut, la Cour a rejeté ce raisonnement et est
parvenue à la conclusion qu’elle était compétente pour connaître de la
requête du Cameroun. Pour ce faire, elle s’est fondée essentiellement sur
la teneur de l’arrêt qu’elle a rendu dans l’affaire du Droit de passage sur
territoire indien (exceptions préliminaires, C.LJ. Recueil 1957, p. 125).

Si l’on peut comprendre qu’elle essaie de trouver dans sa jurisprudence
des indications susceptibles de la guider, l’un des aspects troublants du
présent arrêt semble être la réticence ou le peu d’empressement qu’a
manifesté la Cour à entreprendre une recherche ou un examen juridique
et judiciaire de la signification à donner à l’article 36 du Statut — signi-
fication qui a donné lieu à contestation entre les Parties à propos de cette
première exception préliminaire. Pour renforcer et justifier l’autorité pré-
pondérante attribuée au précédent du Droit de passage, et étayer son rai-
sonnement dans la présente instance, la Cour a cité ensuite les affaires
qui ont été tranchées sur la base de la décision rendue dans l'affaire pré-
citée. Je ne suis pas sûr que la clarté juridique ou la justice aient eu beau-
coup à gagner par l’utilisation de cette méthode consistant à s’appuyer
sur le même précédent dans des affaires examinées ultérieurement pour
répondre judiciairement au problème juridique particulier qui se pose
en l'espèce. C’est ainsi que la Cour a commencé par citer dans son arrêt les
paragraphes 2 et 4 de l’article 36 du Statut, pour mentionner juste après, en
marquant son approbation, un passage de l’arrêt de la Cour en l'affaire du
Droit de passage, à savoir:

«par le dépôt de sa déclaration d’acceptation entre les mains du
Secrétaire général, Etat acceptant devient Partie au système de la
disposition facultative à l’égard de tous autres Etats déclarants, avec
tous les droits et obligations qui découlent de l’article 36. Le rapport

107
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 379

contractuel entre les Parties et la juridiction obligatoire de la Cour
qui en découle sont établis «de plein droit et sans convention spé-
ciale» du fait du dépôt de la déclaration ... C’est en effet ce jour-là
que le lien consensuel qui constitue la base de la disposition faculta-
tive prend naissance entre les Etats intéressés. » (Droit de passage sur
territoire indien, exceptions préliminaires, arrêt, CI. J. Recueil 1957,
p. 146.)

Continuant à citer avec approbation cet arrêt, la Cour a indiqué que
PEtat déclarant

«n’a à s'occuper ni du devoir du Secrétaire général ni de la manière
dont ce devoir est rempli. L’effet juridique de la déclaration ne
dépend pas de l’action ou de l’inaction ultérieure du Secrétaire géné-
ral. Au surplus, contrairement à d’autres instruments, l’article 36
n’énonce aucune exigence supplémentaire, par exemple celle que la
communication du Secrétaire général ait été reçue par les Parties au
Statut, ou qu’un intervalle doit s’écouler après le dépôt de la déclara-
tion, avant que celle-ci ne puisse prendre effet. Toute condition de ce
genre introduirait un élément d’incertitude dans le jeu du système de
la disposition facultative. La Cour ne peut introduire dans la dispo-
sition facultative aucune condition de ce genre.» (Ibid, p. 146-147.)

Au paragraphe 27 du présent arrêt, la Cour, se référant à l’affaire du
Droit de passage, dit que «cet arrêt n’est pas resté isolé», et elle poursuit
en citant une série d’affaires qui ont été tranchées sur la base de ce pré-
cédent. Au paragraphe 28, la Cour traite de l’article 59 du Statut et
reconnaît qu’il ne saurait être question d’opposer au Nigéria les décisions
prises dans des affaires antérieures. Mais elle continue de se fonder sur
l'affaire du Droit de passage et y fait de nouveau référence au para-
graphe 39 du présent arrêt.

Ce que je cherche à faire ressortir, c’est que la Cour n’a pas saisi l’occa-
sion que la présente affaire ainsi que les circonstances de l’espèce lui
offraient de procéder à une nouvelle appréciation juridique et judiciaire
de l’article 36 du Statut, disposition qui est non seulement fondamentale
pour les deux Parties dans la présente affaire, mais déterminante pour
apprécier si la juridiction obligatoire a été correctement invoquée et la
Cour saisie à bon droit de l’affaire. Eu égard à l’importance cruciale que
cette disposition revêt pour les deux Parties aux fins d’établir la compé-
tence de la Cour, et au fait que non seulement l’arrêt rendu dans l’affaire
du Droit de passage remonte à plus de quarante ans mais le réexamen de
cette jurisprudence a été maintes fois réclamé, il aurait été plus que temps
que la Cour entreprenne de réévaluer à la fois la disposition du Statut et
Parrêt lui-même. Il semble malheureusement que la Cour ait adopté une
approche non critique à l’égard de cet arrêt, en s’autorisant principale-
ment de lui pour parvenir à sa décision dans la présente affaire. Quelles
que puissent être les qualités intrinsèques ou les carences dudit arrêt — et
beaucoup de commentateurs éminents de la jurisprudence de la Cour

108
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 380

l’ont critiqué —, le Nigéria avait expressément demandé à la Cour de
revoir la jurisprudence qu’il établissait, eu égard aux circonstances de
l’espèce et dans lintérêt de la justice. Depuis l’époque où l’arrêt en ques-
tion a été rendu, non seulement de nombreux changements sont survenus
dans la pratique des Etats, mais le droit international s’est développé
dans un sens qui devrait avoir une certaine incidence sur la jurisprudence
établie par l’affaire du Droit de passage et sur l’interprétation de cet ar-
ticle du Statut. Pestime que, même si l’arrêt du Droit de passage n’est pas
sans pertinence en l’espèce, il n’aurait pas dû déterminer l’issue de la pré-
sente affaire, comme il semble que cela ait été le cas.

De plus, l’un des principes importants de cette Cour est qu’elle n’ap-
plique pas la règle stare decisis, c’est-à-dire la règle du précédent obliga-
toire. C’est également un élément de la jurisprudence de la Cour que, méme
lorsqu’elle accepte certains principes de droit pour une affaire donnée, ces
principes ne sont pas considérés comme ayant force obligatoire a l’égard
d’autres Etats dans d’autres différends. La Cour a le pouvoir et le devoir
de s’écarter de sa jurisprudence lorsque cela est nécessaire et dans l’intérêt
de la justice. A mon avis, c’est précisément le cas dans la présente affaire.

A cet égard, il y a lieu de rappeler que l’article 38 du Statut de la Cour
dispose que la Cour, lorsqu'elle règle les différends qui lui sont soumis,
doit le faire conformément au droit international, et appliquer:

«a) les conventions internationales, soit générales, soit spéciales,
établissant des règles expressément reconnues par les Etats en
litige;

d) sous réserve de la disposition de l’article 59, les décisions judi-
ciaires ... comme moyen auxiliaire de détermination des règles
de droit».

Autrement dit, l’article établit une hiérarchie dans lapplication du
droit, et la Cour est invitée à déterminer — à rechercher — quel est le
droit applicable au différend dont elle est saisie, et à l'appliquer. Dans
l’ensemble, elle a eu tendance jusqu'ici à développer le droit, à l’inter-
préter et à ne pas se considérer comme liée par les précédents.

C’est un principe bien établi du droit international, et qui est admis
dans la jurisprudence de la Cour, que la compétence de celle-ci repose sur
le consentement. En d’autres termes, un Etat ne saurait être contraint de
se soumettre à la juridiction de la Cour sans y avoir consenti. À cet égard,
pour pouvoir assumer la juridiction sur la base d’une déclaration faite en
vertu de l’article 36 du Statut, la Cour doit s’assurer qu’elle lui a bien été
conférée; l'attribution de juridiction ne se présume pas. L'article 36 du
Statut, en ses paragraphes 2 et 4, dispose:

«2. Les Etats parties au présent Statut pourront, à n’importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et
sans convention spéciale, à l’égard de tout autre Etat acceptant la

109
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 381

même obligation, la juridiction de la Cour sur tous les différends
d'ordre juridique ayant pour objet:

a) linterprétation d’un traité;
b) tout point de droit international;
c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international;
d) la nature ou l’étendue de la réparation due pour la rupture d’un
engagement international.
4. Ces déclarations seront remises au Secrétaire général des
Nations Unies qui en transmettra copie aux parties au présent Statut
ainsi qu’au greffier de la Cour.»

Lorsqu'on interprète cette disposition en lui donnant son sens ordi-
naire et naturel, il en découle que, pour qu’un Etat soit à même d’invo-
quer la juridiction de la Cour en vertu du paragraphe 2 de l’article 36 du
Statut et de saisir la Cour, il faut, d’abord, que cet Etat ait fait une décla-
ration reconnaissant la juridiction de la Cour; une telle déclaration doit
avoir été remise au Secrétaire général des Nations Unies, qui doit en
avoir transmis copie aux parties au Statut et au greffier de la Cour.

En d’autres termes, lorsqu'un Etat fait une déclaration conformément
audit article, cet Etat non seulement assume les obligations énoncées
dans cette disposition, notamment l’obligation d’accepter la juridiction
de la Cour, maïs encore reconnaît que cette acceptation, selon le Statut,
ne pourra devenir effective qu’une fois que le Secrétaire général aura
transmis copie de sa déclaration aux parties au système de la clause facul-
tative, lesquelles, en l’absence d’une telle transmission, ne peuvent savoir
qu’un autre Etat est devenu partie au système. S’il est vrai que l’objet et
le but du système de la clause facultative sont d’assurer l’acceptation à
Pavance de la juridiction de la Cour, il n’en demeure pas moins que, pour
l'essentiel, l'Etat qui fait une déclaration ne s’engage pas à attraire une
autre partie devant la Cour, mais indique qu’il est disposé à comparaître
devant elle. Si copie de sa déclaration n’a pas été transmise, nul ne saura
que l'Etat déclarant peut être attrait devant la Cour.

Se fondant sur l’arrêt rendu dans l’affaire du Droit de passage, où la
Cour a dit que «l'effet juridique de la déclaration ne dépend pas de l’ac-
tion ou de l’inaction ultérieure du Secrétaire général», et sur une affaire
plus récente où elle a déclaré que

«la seule formalité prescrite est la remise de l’acceptation au Secré-
taire général des Nations Unies, conformément au paragraphe 4 de
l’article 36 du Statut» (C.LJ. Recueil 1961, p. 31)» (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique, compétence et recevabilité, arrêt, C.LJ.
Recueil 1984, p. 412),

110
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 382

la Cour a considéré qu’exiger la transmission de la déclaration, ce qui
impliquerait qu’un délai raisonnable s’écoule avant qu’on puisse dire que
cette déclaration a pris effet, serait introduire un élément d'incertitude
dans le jeu du système de la clause facultative, chose peu souhaitable
selon la Cour à une époque où l’intensification des relations interéta-
tiques a multiplié les occasions de différends juridiques susceptibles de
lui être soumis. La Cour semble interpréter l’obligation du Secrétaire
général de transmettre copie d’une déclaration aux parties au Statut et au
greffier comme l’introduction d’un délai supplémentaire dans le système
de la clause facultative.

Pareille interprétation revient à dire que la fonction ainsi assignée au
Secrétaire général par le Statut non seulement n’est pas obligatoire mais
est même superflue, et qu’il importe peu qu’il s’en acquitte ou non. Or,
non seulement ce serait là une interprétation contraire à l'intention et au
sens très clair de la disposition du Statut, mais la transmission est néces-
saire et même indispensable pour que les Etats parties sachent qu’un
autre Etat a fait une telle déclaration et que se constitue ainsi le lien
consensuel requis pour établir la compétence de la Cour. Par conséquent,
loin d’être superflue, la fonction assignée au Secrétaire général est obli-
gatoire si l’on veut que le système de la clause facultative fonctionne tel
qu’il a été conçu. Contestant le raisonnement tenu par la Cour, j'estime
que la transmission de la déclaration par le Secrétaire général est préci-
sément de nature à éviter cet «élément d’incertitude» que la Cour craint
de voir s’introduire si l’on exige de lui qu’il s’acquitte de son obligation
de la manière prescrite par le Statut: bien au contraire, elle ne peut que
conduire à la sécurité juridique pour les parties au Statut.

La Cour, tentant de faire une distinction entre la remise et la transmis-
sion d’une déclaration en application du paragraphe 4 de l’article 36 du
Statut et le régime établi pour les traités par la convention de Vienne sur
le droit des traités, a dit que l’article 78 de la convention a seulement
pour objet d’énoncer les modalités selon lesquelles les notifications et
communications doivent étre effectuées et que cette disposition ne gou-
verne pas les conditions dans lesquelles un Etat exprime son consente-
ment a étre lié ni celles dans lesquelles un traité entre en vigueur. A ce
qu’il me semble, la distinction ainsi établie passe à côté de l’argument
développé par le Nigéria en ce qui concerne cet article. L’article 78 dis-
pose ce qui suit:

«Sauf dans les cas ot le traité ou la présente convention en dis-
pose autrement, une notification ou communication qui doit étre
faite par un Etat en vertu de la présente convention:

c) si elle est transmise à un dépositaire, n’est considérée comme
ayant été reçue par l'Etat auquel elle est destinée qu’à partir du

moment où cet Etat aura reçu du dépositaire l’information pré-
vue...»

111
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 383

Selon le Nigéria, cette règle «doit s’appliquer à la déclaration du
Cameroun».

Le Nigéria a soutenu que, depuis 1957, la tendance en droit interna-
tional a été que lorsqu'un Etat fait une communication en rapport avec
un traité à un dépositaire en vue de sa transmission à d’autres Etats, ces
autres Etats ne sont réputés l’avoir reçue que lorsqu'ils ont été informés
de cette communication par le dépositaire, agissant dans l’exécution de
son obligation d'informer les autres Etats de telles communications; et
que, bien qu’une déclaration faite en vertu du paragraphe 2 de I’article 36
du Statut ne soit pas en soi un traité, dans la mesure où les deux Parties
sont d’accord pour qu’elle soit traitée comme telle, la déclaration du
Cameroun, faite après l'entrée en vigueur de la convention de Vienne, est
soumise à cette disposition.

Rejeter cette thèse, comme l’a fait la Cour, en disant que l’alinéa c) de
l’article 78 ne gouverne pas jes conditions dans lesquelles l'Etat exprime
son consentement à être lié ni celles dans lesquelles un traité entre en vi-
gueur, n’est pas une réponse appropriée à la conclusion selon laquelle,
en l’état actuel du droit tel qu’il s’est développé, les autres Etats ne sont
réputés avoir reçu les communications relatives à un traité que si Pobliga-
tion de les transmettre a été remplie. Ainsi que la Cour le sait, le consen-
tement à être lié par un traité peut être établi au moment de l’échange
d'instruments entre les Etats parties, de leur dépôt auprès du dépositaire,
ou de leur notification aux Etats parties ou au dépositaire. Dans le cas de
traités multilatéraux, auxquels sont comparables, par leur nature, les
déclarations faites en vertu du Statut, le droit tel qu’il s’est développé est
que la transmission d’un traité ne peut être considérée comme ayant eu
lieu qu’une fois que le dépositaire a fait parvenir celui-ci aux autres Etats.
C’est pour cette raison que les articles 16 et 24 de la convention de Vienne
de 1969 sur le droit des traités doivent être interprétés à la lumière de
l'alinéa c) de l’article 78 de ladite convention et des principes qu’il
énonce. Autrement dit, les déclarations faites en vertu du paragraphe 2 de
Particle 36 du Statut de la Cour ne peuvent être considérées comme ayant
établi le lien consensuel entre les Etats concernés, aux fins de la juridic-
tion de la Cour, qu'après leur transmission par le Secrétaire général.

La Cour se réfère à la position qu’a exprimée la Commission du droit
international quand, examinant le problème du dépôt d’un instrument
auprès d’un dépositaire, elle est parvenue à la conclusion que Pacte de
dépôt établit le lien juridique. Cette position est exacte dans la mesure où
il s’agit du dépôt d’un traité, mais n’ôte rien à la validité de l’argument
selon lequel la transmission est requise pour l’établissement d’un lien
consensuel en vertu du paragraphe 2 de l’article 36 du Statut. Ce n’est pas
que les déclarations soient des traités — elles ne le sont pas — mais même
en tant qu’actes unilatéraux elles créent avec d’autres Etats acceptant la
même obligation de se soumettre à la juridiction de la Cour une série
d'engagements bilatéraux, assortis de conditions, réserves et délais qui
doivent être respectés. Par conséquent, même si les règles régissant les
traités ne s’appliquent pas aux déclarations en tant que telles — qui sont

112
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 384

régies par le Statut, en particulier le paragraphe 4 de l’article 36 —, sur ce
point le Statut et le droit des traités coïncident. Le paragraphe 4 de l’ar-
ticle 36 prescrit au Secrétaire général de transmettre copie de la décla-
ration pour parfaire le lien consensuel entre les parties à la clause faculta-
tive, de manière que la compétence de la Cour soit établie. Autrement
dit, la remise de la déclaration n’est que la première des formalités exi-
gées pour l’établissement de la compétence de la Cour, une déclaration ne
pouvant par elle-même établir cette compétence tant qu’elle n’a pas été
remise au Secrétaire général et transmise par ses soins. Ce n’est qu'après
cette transmission que les Etats qui sont ou deviendront parties acceptent
les conséquences de la déclaration et reconnaissent que la Cour a com-
pétence entre eux et l’Etat déclarant.

Le Nigéria a objecté que le Cameroun ne pouvait pas déposer une
requête devant la Cour sans laisser s’écouler un délai raisonnable «pour
permettre au Secrétaire général de s’acquitter de la tâche qu’il devait rem-
plir pour ce qui est de la déclaration du Cameroun du 3 mars 1994».
Pour avancer cette opinion, le Nigéria s’est fondé sur l’arrêt rendu par la
Cour le 26 novembre 1984 en l’affaire des Activités militaires et parami-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amé-
rique), dans lequel la Cour avait jugé qu’un délai raisonnable était requis
pour le retrait des déclarations faites en vertu de la clause facultative.
Dans cette affaire, la Cour avait dit notamment que:

«le droit de mettre fin immédiatement à des déclarations de durée
indéfinie est loin d’être établi. L’exigence de bonne foi paraît imposer
de leur appliquer par analogie le traitement prévu par le droit des
traités, qui prescrit un délai raisonnable pour le retrait ou la dénon-
ciation de traités ne renfermant aucune clause de durée» (C_LJ.
Recueil 1984, p. 420, par. 63).

Dans la présente affaire, la Cour considère qu’«aucun délai n’est …
requis» pour l'établissement d’un lien consensuel, par opposition à un
retrait qui mettrait fin à un tel lien. Cette conclusion de la Cour ne semble
pas refléter l’évolution du droit. De nos jours, malgré l’arrêt rendu dans
laffaire du Droit de passage, les instruments juridiques internationaux
tendent à prévoir l'écoulement d’un délai, après leur ratification et leur
dépôt, avant qu’ils ne prennent effet. De surcroît, la conclusion de la
Cour, si on l’examine de près, ne paraît pas répondre à l’objection for-
mulée. Cette objection n’était pas qu’un délai raisonnable est requis pour
l'établissement d’un lien consensuel, mais que le Cameroun n’aurait pas
dû déposer sa requête devant la Cour sans laisser s’écouler un délai rai-
sonnable «pour permettre au Secrétaire général de s’acquitter de la tâche
qu'il devait remplir pour ce qui est de la déclaration du Cameroun du
3 mars 1994». En d’autres termes, à quel moment un Etat ayant fait une
déclaration en vertu de la clause facultative pourra-t-il saisir la Cour? On
aurait pensé que le Statut comme les principes du droit exigent un délai
raisonnable avant que la Cour puisse être saisie. Premièrement, en appli-

113
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 385

cation du Statut lui-même, un laps de temps raisonnable sera nécessaire
pour permettre au Secrétaire général de transmettre copie de la déclara-
tion aux autres Etats parties à la clause facultative ainsi qu’au greffier.
Deuxièmement, ne serait-ce que pour ne pas se voir accusé de faire
preuve de mauvaise foi, un Etat ne voudra certainement pas être surpris
à saisir la Cour si tôt après la remise de sa déclaration que le Secrétaire
général n’aurait pas eu le temps de s’acquitter de son devoir statutaire.

Troisièmement, si l’on n’exigeait pas un délai raisonnable pour la
transmission de la déclaration avant l'introduction d’une instance, les
autres Etats parties à la clause facultative n’auraient aucun moyen de
savoir qu'une telle déclaration a été remise, que l'Etat déclarant peut
exercer son droit, ni que le même droit a été conféré aux autres Etats
parties au Statut, qui peuvent eux aussi l’exercer. Par conséquent, en
vertu du Statut comme sur le plan des principes, un délai raisonnable
s’impose, à mon sens, après la remise d’une déclaration pour que la Cour
puisse être saisie. Cette question est liée à l’argument du Nigéria selon
lequel le Cameroun, alors même qu’il continuait, au cours du premier tri-
mestre de 1994, à entretenir avec lui des contacts sur les questions de
frontières, s’apprêtait en fait à saisir la Cour. Un tel comportement,
affirme le Nigéria, contrevient au principe de la bonne foi et ne saurait
être accepté.

Tout en reconnaissant que le principe de la bonne foi est «l’un des
principes de base qui président à la création et à l’exécution d’obligations
juridiques...» — mais en notant qu’«il n’est pas en soi une source d’obli-
gation quand il n’en existerait pas autrement» (Actions armées fronta-
lières et transfrontaliéres (Nicaragua c. Honduras), compétence et receva-
bilité, arrêt, CI.J. Recueil 1988, p. 105, par. 94) —, la Cour a conclu
qu’il n’existe aucune obligation spécifique pour les Etats d’informer les
autres Etats parties au Statut qu'ils ont l’intention de souscrire ou ont
souscrit à la clause facultative. Le Cameroun n’avait pas l’obligation
@informer le Nigéria de ses intentions. A l’appui de cette conclusion, la
Cour a invoqué ce qu’elle avait déclaré dans l’affaire du Droit de passage,
a savoir qu’un

«Etat qui accepte la compétence de la Cour doit prévoir qu’une
requéte puisse étre introduite contre lui devant la Cour par un
nouvel Etat déclarant le jour même où ce dernier dépose une décla-
ration d’acceptation entre les mains du Secrétaire général» (Droit de
passage sur territoire indien, exceptions préliminaires, arrêt, C.LJ.
Recueil 1957, p. 146).

Selon moi, non seulement cette déclaration généralise à l’excès mais
son application aurait pour effet d’obscurcir le système de la clause facul-
tative et, qui plus est, ne serait pas sans risques. Aussi la Cour, lorsqu'elle
a décidé de s’en tenir à ce prononcé — ce qu’elle n’était pas tenue de faire
~~ a-t-elle tranché la question de façon simpliste en disant qu’«il n’existe
en droit international aucune obligation spécifique pour les Etats d’infor-
mer les autres Etats parties au Statut qu’ils ont l’intention de souscrire à

114
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 386

la clause facultative ou qu’ils ont souscrit a ladite clause». Peut-être la
Cour aurait-elle pu aussi envisager la question dans une optique diffé-
rente, dont elle reconnaît elle-même qu'elle fait partie de sa jurispru-
dence, celle du principe de la bonne foi. Comme l’a dit M. Alfaro, alors
vice-président de la Cour, la bonne foi «doit régner dans les relations
internationales: la contradiction dans la conduite ou dans l’opinion d’un
Etat au préjudice d’un autre est incompatible avec la bonne foi» (Temple
de Préah Vihéar {Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil
1962, p. 42).
Sir Percy Spender était d’avis que le principe avait pour effet

«d'empêcher un Etat de contester devant la Cour une situation
contraire à une représentation claire et sans équivoque qu’il aurait
faite précédemment à un autre Etat, soit expressément soit implici-
tement, représentation sur laquelle l’autre Etat avait le droit de
compter étant donné les circonstances, et avait en fait compté, si
bien que cet autre Etat en a souffert préjudice, ou que l’État qui a
formulé la représentation en a retiré quelque profit ou avantage pour
lui-même» (ibid., p. 143-144).

Bien que la Cour ait tendance à n’appliquer le principe de la bonne foi
que dans les situations où est censée exister une obligation juridique, elle
aurait peut-être pu adopter un point de vue moins abstrait aux fins de son
application à la présente affaire. En effet, même si un Etat n’a pas une obli-
gation juridique d’informer un autre Etat de son intention de souscrire
à la clause facultative, la Cour aurait pu déterminer si les négociations
bilatérales que menaient les deux Etats sur les problèmes de frontières
créaient une représentation expresse ou implicite sur laquelle l’un ou
l’autre en était venu à compter comme moyen de résoudre ces problèmes.
Au lieu de cela, la Cour s’est attachée à examiner si le Nigéria avait ou
non connaissance de l’intention du Cameroun de porter l'affaire devant
la Cour. La Cour n’a pas dit non plus quel effet ou quelle valeur il fallait
accorder au Journal des Nations Unies du 4 mars 1994 — élément
qu'elle a elle-même introduit — où il était fait état de la remise par le
Cameroun au Secrétaire général de sa déclaration reconnaissant comme
obligatoire la juridiction de la Cour en application du paragraphe 4 de
l’article 36 de son Statut. Est-ce là la meilleure des preuves à substituer à
l'obligation statutaire du Secrétaire général de transmettre copie de la
déclaration aux parties au Statut? Si telle a été l’intention, il convient de
faire observer que, pour des raisons de principe comme pour des consi-
dérations dictées par l'expérience pratique, le Journal ne saurait prendre
le pas sur l'obligation qui incombe au Secrétaire général aux termes du
paragraphe 4 de Particle 36 du Statut. L'expérience montre en outre
qu'aucune délégation ne saurait s’en remettre au seul Journal, à la rédac-
tion souvent exposée à des aléas, et y voir un organe d’information offi-
ciel aux fins du paragraphe 2 de l’article 36 du Statut.

Quoi qu'il en soit, on ne peut s’empêcher de relever un manque de co-
hérence dans cette partie de l’arrêt. Au paragraphe 30, la Cour note que

115
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 387

le régime de la clause facultative établi par le paragraphe 4 de l’article 36
du Statut est distinct du régime prévu pour les traités par la conven-
tion de Vienne. Plus loin, cependant, elle considère que la règle générale
concernant les traités s’applique également à une déclaration faite en
vertu de la clause facultative. Avec tout le respect que je dois à la Cour,
il faut choisir. Comme je l’ai déjà fait observer, même si les déclarations
faites en vertu de la clause facultative ne doivent pas être considérées
comme des traités, cela ne veut pas dire que les relations qu’elles établis-
sent ne participent pas des caractéristiques d’une relation convention-
nelle: autrement dit, à certains égards, la règle gouvernant les relations
établies par un traité gouvernera les déclarations faites en vertu de la
clause facultative. Cela est dû, selon moi, à ce que le lien consensuel qui
est finalement établi entre les Etats parties résulte de l’offre et l’accepta-
tion mutuelles de leurs déclarations et a un caractère obligatoire. Selon
l'alinéa c) de l’article 78 de la convention de Vienne de 1969 sur le droit
des traités, les Etats ne sont réputés avoir reçu une communication rela-
tive à un traité, telle qu’un instrument de ratification, que lorsqu'ils ont
été informés de cette communication par le dépositaire agissant dans
l'exécution de son obligation.

Ti me semble que, lorsque la Cour a déclaré dans l’arrêt rendu en
Vaffaire du Droit de passage que «le jour même où [un Etat] dépose une
déclaration d’acceptation en vertu du paragraphe 2 de l’article 36 du
Statut, un lien consensuel est établi avec les autres Etats qui ont fait des
déclarations similaires ou identiques», cela présupposait qu’à la suite de
la remise de la déclaration entre les mains du Secrétaire général agissant
en qualité de dépositaire, celui-ci se serait acquitté de son devoir sta-
tutaire en transmettant copie de cette déclaration aux autres parties. Si la
teneur des copies transmises est conforme à celle des déclarations simi-
laires ou identiques, le lien consensuel ainsi établi remontera à la date de la
remise ou à la date stipulée comme étant celle où ce lien prend effet aux
fins du titre juridictionnel. Cette interprétation paraît concorder aussi avec
Particle 102 de la Charte des Nations Unies, qui dispose:

«1, Tout traité ou accord international conclu par un Membre
des Nations Unies après l’entrée en vigueur de la présente Charte
sera, le plus tôt possible, enregistré au Secrétariat et publié par lui.

2. Aucune partie à un traité ou accord international qui n’aura
pas été enregistré conformément aux dispositions du paragraphe 1
du présent article ne pourra invoquer ledit traité ou accord devant
un organe de l'Organisation.» (Les italiques sont de moi.)

Le but de cette disposition qui établit que «tout traité sera enregistré
au Secrétariat et publié par lui» est, ainsi qu’on l’a reconnu, de donner
une publicité suffisante au traité conclu ainsi qu’à son contenu. En sui-
vant le même raisonnement, quand le paragraphe 4 de l’article 36 du Sta-
tut enjoint à une partie de remettre son instrument de déclaration au
Secrétaire général, qui en transmettra copie, cela sous-entend que, par

116
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 388

cette transmission, un Etat sera averti qu’il a la possibilité d’accepter
cette déclaration ou que sa propre déclaration faite antérieurement a été
acceptée. I] me semble que c’est alors seulement qu’un lien consensuel
sera établi et que compétence se trouvera ainsi conférée à la Cour. Consi-
dérer qu’une déclaration prend effet instantanément et automatiquement
sans avoir été transmise, comme l’a jugé la Cour, ce serait priver les
autres Etats de la connaissance que cette déclaration a été faite, et le lien
consensuel indispensable pour établir la compétence de la Cour ferait
défaut.

La Cour a aussi considéré, au paragraphe 35 de l’arrêt, qu’imposer
l'écoulement d’un délai raisonnable, nécessaire à la transmission, avant
qu'une déclaration puisse prendre effet serait introduire un élément
d'incertitude dans le régime de la clause facultative. Avec tout le respect
dû a la Cour, c’est le rejet de cette exigence d’un délai raisonnable, dans
l'affaire du Droit de passage, qui a eu un effet perturbateur sur ledit
régime, même si ce n’était pas intentionnel. À la suite de l’arrêt rendu
dans cette affaire, certains Etats qui avaient fait auparavant une décla-
ration en vertu du paragraphe 2 de l’article 36 du Statut ont pris des
mesures pour se protéger contre l'introduction d’une instance par sur-
prise en assortissant leur déclaration de nouvelles réserves, en sus de celle
concernant la réciprocité. Le Royaume-Uni, par exemple, a modifié sa
déclaration en y introduisant une réserve visant:

«les différends à l’égard desquels toute autre partie en cause a
accepté la juridiction obligatoire de la Cour internationale de Justice
uniquement en ce qui concerne lesdits différends ou aux fins de ceux-
ci; ou lorsque l'acceptation de la juridiction obligatoire de la Cour
au nom d’une autre partie au différend a été déposée ou ratifiée
moins de douze mois avant la date du dépôt de la requête par
laquelle la Cour est saisie du différend» (C.1.J. Annuaire 1959-1960,
p. 248).

La France, pour sa part, a exclu les différends avec un Etat qui, au
moment où les faits ou situations donnant naissance au différend se sont
produits, n’avait pas accepté la juridiction obligatoire de la Cour.

Des réserves similaires ont depuis lors été apportées par plusieurs
autres Etats aux déclarations qu'ils avaient faites dans le cadre du sys-
tème de la clause facultative, et cette tendance semble se maintenir.
Autrement dit, au lieu de la certitude que la Cour prédisait dans son arrêt
en l'affaire du Droit de passage, on assiste à une évolution en sens
contraire. La Cour l’admet indirectement quand elle déclare dans le pré-
sent arrêt:

«Dans le but de se protéger contre le dépôt de requêtes par sur-
prise, le Nigéria aurait pu, en 1965, insérer dans sa déclaration une
réserve analogue à celle que le Royaume-Uni avait ajoutée à sa
propre déclaration en 1958. Une dizaine d’autres Etats ont procédé
de la sorte. Le Nigéria ne l’a pas fait.» (Par. 45.)

117
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 389

Ce que dit la Cour, en d’autres termes, c’est qu’une déclaration faite en
vertu du paragraphe 2 de l’article 36 du Statut comporte des risques pour
l'Etat déclarant et que, à la suite de la décision qu’elle a rendue dans
Vaffaire du Droit de passage, les Etats ont constaté qu’il était nécessaire,
et estiment nécessaire, pour se protéger contre le dépôt de requêtes par
surprise, de prendre des mesures dont la nécessité ne leur était pas appa-
rue, à ia lecture du paragraphe 4 de l’article 36, lors de la remise de leur
déclaration.

Le Nigéria affirme également qu’en déposant sa requête le 3 mars 1994
le Cameroun a agi prématurément, méconnaissant ainsi la condition de
réciprocité qui devait être remplie avant que la compétence de la Cour
ptt être invoquée à son encontre en vertu du paragraphe 2 de l’article 36
du Statut. Le Nigéria a fait valoir en outre qu’invoquer la compétence de
la Cour supposait — pour que soit établi le lien consensuel entre lui et le
Cameroun en vertu du paragraphe 2 de l’article 36 — l’existence non seu-
lement des éléments de «coïncidence» et de «réciprocité», mais aussi de
la mutualité, de telle façon que chacun des deux Etats soit vis-à-vis de
l’autre dans la même position que l’autre vis-à-vis de lui. Le Nigéria a
soutenu en outre que, lors de l'introduction de l’instance par le Came-
roun, il ignorait avoir lui-même la possibilité d'introduire une instance
contre la Cameroun; cette ignorance, a-t-il affirmé, entrainait l’absence
de réciprocité. Selon ce qu’a également déclaré le Nigéria, la hâte avec
laquelle le Cameroun a déposé sa requête a été préjudiciable à sa posi-
tion, et notamment à sa position de défendeur devant la Cour, car les
ressources qu’il a dû consacrer à cette procédure, tant maintenant que
dans la phase antérieure des mesures conservatoires, ainsi que le harcèle-
ment qu’il a subi de la part du Cameroun sur le plan international, ont eu
manifestement une dimension matérielle importante.

En réponse à cet argument, la Cour a déclaré notamment, en se réfé-
rant à son arrêt en l’affaire du Droit de passage, que «le principe de réci-
procité n’est pas affecté par un délai dans la réception par les parties au
Statut des copies de la déclaration» (Droit de passage sur territoire
indien, exceptions préliminaires, arrêt, C.J. Recueil 1957, p. 147)» (arrêt,
par. 43).

Pareille déclaration, soit dit respectueusement, ne semble pas répondre
à cette objection particulière du Nigéria. Selon ce que je comprends, le
grief du Nigéria n’a pas trait au délai fui-même mais concerne le fond,
l’idée étant que la réciprocité prévue par la clause facultative doit assurer
l’égalité juridictionnelle. Dans la mesure où une requête a été déposée
contre une partie alors que celle-ci n’était pas à même d’invoquer la com-
pétence de la Cour si elle avait éprouvé le besoin de le faire, dans cette
mesure, légalité juridictionnelle qui devait exister entre les deux parties
n'existait pas. Le Nigéria fait valoir que, jusqu’à ce qu’il soit informé par
le greffier du dépôt de la requête du Cameroun, il n’était pas en mesure
de déposer lui-même une requête contre le Cameroun car il n’avait aucun
moyen de savoir que le Cameroun était devenu partie au système de la
clause facultative. I] semble que la clause ait envisagé ce problème et lait

118
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 390

résolu en enjoignant au Secrétaire général de s’acquitter de sa fonction
statutaire de transmission de la déclaration, de manière à en permettre la
réception ou l’acceptation: l'égalité réciproque entre les Parties aurait de
la sorte été établie.

On pourrait objecter qu’imposer un délai raisonnable avant qu’une
déclaration puisse prendre effet serait permettre à l'Etat déclarant de
modifier sa déclaration. La norme coutumière applicable à la modifica-
tion est qu’une déclaration ne peut être modifiée après qu’un différend est
né. Selon ce qu’a déclaré la Cour dans l’affaire Nottebohm:

«Au moment où la requête a été déposée, les déclarations du Gua-
temala et du Liechtenstein étaient l’une et l’autre en vigueur. La
régularité de la saisine de la Cour par ladite requête n’est pas contes-
tée. La caducité ultérieure de la déclaration du Guatemala par
l'échéance du terme pour lequel elle a été souscrite ne saurait inva-
lider la requête si celle-ci était régulière: par suite, cette caducité ne
saurait dépouiller la Cour d’une compétence qui découlait pour elle
de l’application combinée de l’article 36 du Statut et des deux décla-
rations.

Un fait extérieur tel que la caducité ultérieure de la déclaration …
par dénonciation ne saurait retirer à la Cour une compétence déjà

établie.» (Nottebohm, exception préliminaire, arrêt, C.J. Recueil
1953, p. 122-123.)

Pour me résumer sur ce point, puisque la déclaration faite par le Nigé-
ria en vertu du paragraphe 2 de l’article 36 du Statut était fondée sur la
réciprocité, pour qu'il y eût égalité réciproque avec le Cameroun, le Nigé-
ria aurait dû être dans une position telle que, s’il avait voulu invoquer la
compétence de la Cour au moment où le Cameroun a déposé sa requête,
il aurait pu le faire. Selon les éléments fournis à la Cour, l’eût-1l voulu, il
n’était pas en position d’exercer ce droit: par conséquent, l’élément d’éga-
lité réciproque et de mutualité faisait défaut. La juridiction de la Cour ne
peut être imposée à un Etat contre sa volonté clairement exprimée.

Le Nigéria, dans ses conclusions, avait aussi prié la Cour de déclarer
que les demandes formulées par la République du Cameroun sont irre-
cevables dans les conditions énoncées dans les exceptions préliminaires,
fondées sur des considérations de droit et de fait: en d’autres termes, de
statuer sur la requête sans aborder le fond proprement dit.

A mon avis, en statuant ainsi dans un sens ou dans l’autre, la Cour
aurait dû résister à la tentation d’exprimer ce qu’on pourrait interpréter
comme une prise de position sur le fond de l’affaire, alors que celle-ci en
était encore à la phase des exceptions préliminaires. Selon les éléments
fournis à la Cour tels que je les comprends, se prononcer sur le point de
savoir si la frontière tout entière est objet de contestation entre les deux
pays, ou si la Cour est ou non en position de délimiter la frontière mari-
time quand les droits de pays tiers pourraient être en cause, n’exigeait pas
d’aborder le fond du différend. Au paragraphe 109 de larrêt, la Cour

119
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. KOROMA) 391

aurait dû préciser que la compétence de la Cour ne peut être établie sur la
base d’une déclaration faite en vertu du paragraphe 2 de l’article 36 du
Statut dans le cas où une telle déclaration serait contraire aux disposi-
tions d’un traité antérieur ou aux engagements pris dans un tel traité, si
ce n’est dans les conditions prévues par ce traité. Par ailleurs, je suis
obligé de constater que, dans certaines de ses conclusions, la Cour semble
s’être laissée entraîner à prendre des positions qui pourront, quand elle en
arrivera à la phase du fond, apparaître comme préjugeant celui-ci et qui
semblent, à cet égard, avoir franchi les limites de ce qui n’est encore que
la phase de la compétence et de la recevabilité. Il est généralement
reconnu, dans la jurisprudence de la Cour, que tant qu’une affaire portée
devant elle se trouve à la phase préliminaire la Cour ne peut pas,
lorsqu’elle statue sur des questions de compétence, préjuger — même de
loin — l’ordonnance, l’arrêt ou l’avis consultatif qu’elle rendra sur le
fond.

CONCLUSION

Pour les raisons que j’ai exposées ci-dessus, je regrette de ne pouvoir
m’associer au prononcé de la Cour selon lequel elle est compétente pour
connaître de la requête du Cameroun. La décision de la Cour aurait dû
être gouvernée par les dispositions du Statut. La juridiction ne peut être
imposée à un Etat à Pencontre de ce qu’exprime clairement le Statut. La
Cour n'aurait pas dû laisser sa décision être déterminée par l’arrêt rendu
dans l’affaire du Droit de passage. Tl est également regrettable que la
Cour n’ait pas saisi cette occasion pour réviser la jurisprudence dans
Vaffaire du Droit de passage.

(Signé) Abdul G. Koroma.

120
